DETAILED ACTION
Response to Amendment
Following amendment to the claims filed on 4/19/2021, claims 1-11 are pending in this application. 
Response to Arguments
Applicant’s arguments, see pgs. 4-6, filed 4/19/2021, with respect to the rejections of claims 1-3, 5 and 6 have been fully considered in light of the amended claims and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Redfield in view of Donahue.
Applicant’s arguments, see pgs. 6-7, filed 4/19/2021, with respect to the rejection of claim 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Redfield in view of Donahue further in view of Williams.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Redfield (US20130225915A1) in view of Donahue (US 20080281307 A1).
Regarding claims  1, 6, and 11, Redfield teaches a fixation device for fixing a light treatment device to the body comprising a headband to be place on the body [0101] (Claim 1); with a treatment surface 212 (first holding unit) to hold the treatment device on the body facing 
	Redfield does not teach wherein the first holding unit may be separable from the light source (Claim 6) and a cooling material held in contact with the light source. 
	Donahue teaches an apparatus for fixing a light irradiating module for phototherapy to a body (Abstract, light emitting modules with fixation to the body), wherein light source element is a matrix/array of light emitters that may be integral or separable from the holder ([0018] the matrix may be self-contained/a separate module from the holder or may be mounted to the surface) and wherein a cooling material is provided in contact with the light emitting module ([0017] Fig 1, an inner compartment 20 holds a cooling material 22 in contact with the irradiating matrix 28, cooling element 22 extends substantially completely within the compartment 20); and a the control unit 34 and battery connected to the module via a cable [0018].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the fixation device with a light source of Redfield with the light therapy module with a cooling material as taught by Donahue because replacing the light module of Redfield with the light module of Donahue comprises using an equivalent alternative device for light therapy and including “the cooling agent may counteract heat generated by the light emitting elements” 
	Regarding claim 2, Redfield in view of Donahue teaches the system of claim 1. Further, Redfield teaches wherein the band is flexible/stretchable [0101].
	Regarding claim 3, Redfield in view of Donahue teaches the system of claim 1. Further, Redfield teaches wherein the band may be secured by a fastener 242, like Velcro, at each end of the band [0100]. 
	Regarding claim 5, Redfield in view of Donahue teaches the system of claim 1. Redfield does not teach wherein the first holing unit is a stretchable pocket with a window. Donahue teaches wherein the holding unit of the light module and cooling agent is a resalable or closable slit or opening 24 through which a cooling module can be inserted [0017] (the window as described in the instant application [0036] is an opening through which cooling material can be inserted into the pocket).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the treatment are of Redfield with the pocket with window to hold a cooling agent 
	Regarding claims 7 and 9, Redfield in view of Donahue teaches the system of claim 1. Redfield does not teach wherein the first holing unit is a stretchable pocket with a window. Donahue teaches wherein the holding unit comprises a compartment into which cooling agent may be inserted via a resalable or closable slit or opening 24 [0017]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the treatment are of Redfield with the pocket with window to hold a cooling agent because this allows for ease of adding/removing the cooling agent which “may be insert able and removable through a reseal able or closable slit” [0017].  
	Regarding claims 8 and 10, Redfield in view of Donahue teaches the system of claim 1. Further, Redfield teaches wherein the exterior holding unit is a pocket to hold the control/power source [0101].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redfield (US 20130225915 A1) in view of Donahue (US 20080281307 A1) as applied to claim 1 above, and further in view of Williams (US 20150231408 A1).
Regarding claim 4, Williams teaches a band/belt to secure LED modules around a patient’s body wherein the module attachment is facilitated by Velcro fasteners on the belt surface (Fig 6A) [0043].
It would be obvious to one of ordinary skill in the art to have modified the headband of Redfield to include the surface fasteners of Williams because this modification comprises the use of a known technique (using fasteners to attach light emitters to a fixation system) to a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 July 2021